In a proceeding pursuant to CPLR 7503 to stay arbitration of an uninsured motorist claim, Farm Family Mutual Insurance Company appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), entered June 8, 1994, which permanently stayed arbitration.
Ordered that the order is affirmed, with costs.
Inasmuch as the appellant failed to comply with the billing provisions set forth in Rules of the New York Automobile Insurance Plan § 14 (E) (2) and § 18 (2), the subsequent cancellation by the appellant was ineffective and coverage on the offending vehicle remained in effect on the day of the accident (see, Matter of Home Indem. Co. v Scricca, 147 AD2d 697; Eveready Ins. v Mitchell, 133 AD2d 210). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.